810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Darwin GRAVITT, # 135956, Plaintiff-Appellant,v.Richard GERMOND, Opty Anderson, Defendants-Appellees.

No. 86-1834.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.
Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant filed a notice of appeal on September 11, 1986, from the "final judgment or order" of the district court.   A review of the file indicates that no final, appealable order ending the litigation on the merits has been entered.   Catlin v. United States, 324 U.S. 229 (1945).   No order has been entered which would fit into the collateral order exception.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);   Cohen v. Beneficial Loan Corp., 337 U.S. 541 (1949).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.